The opinion of the Court was delivered by
Lowrie, J.
We think that the principle of Anderson’s Appeal, 3 State Bj. 220, has been unduly extended in this case, and totally misapplied. Here the tenant had paid one quarter’s rent in advance, and the rent for the rest of the year was to be paid quarterly in the same way. Before the expiration of the first quarter, the tenant’s goods on the premises were seized by the sheriff on a fi. fa., and the landlord claims out of the proceeds an amount of rent proportioned to the part of the quarter which had expired, though that whole quarter’s rent had been paid in full. He is not entitled to it; for it was not due, and there had been no enjoyment on which to found the allowance. To allowdt would be to appor*99tion the rent neither by the contract nor by the time of enjoyment, but in advance of both.
The decree of the Court of Common Pleas is reversed, at the costs of the appellee, Alfred M. Magill, and the money is decreed to be paid to Thomas C. Purdy, the appellant.